DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olkin et al. (US Pub. No 2013/0217496 A1).
As per claim 1, Olkin et al. discloses a dynamic gameboard (abstract) comprising: an electronic control system (see [0025]); and a board having a plurality of dynamic board pieces (game board 102 has an elevation change that forms a ridge 110, thereby adding depth to the game or simulation in progress; game board 102 is formed of a plurality of display segments 105 that are controlled by controller 104 and that may be positioned and/or coupled together to form display surface 103, Fig. 1 and [0020], [0021]); wherein the electronic control system includes a server, lift control board and a user interface, the server having a first processor, a first memory, and a first communication device, wherein instructions are stored on the first memory to cause the first processor to direct the lift control board to instruct the plurality of dynamic board pieces to move between a first position and a second position, and between the second position and the first position, where the first position is a fully extended up position and the second position is a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin et at. (US Pub. No. 2013/0217496 A1) in view of Ortega (US Patent No. 6,257,575).

However, Ortega teaches a game board, wherein the plurality of dynamic board pieces includes a plurality of tiles and a respective lift mechanism that raises and lowers each tile, vertically adjustable squares on a game board assembly (plurality of tiles) are utilized with a plurality of independent squares (a total of 64 squares) on which respective game pieces are placed thereon;, each one of a total of 64 of the movable support tube assemblies and its interconnected movable game square member can be movable from a lowermost or collapsed position (lowers) noted at the right hand actuator square assembly to a maximum vertical height (raises) as shown by the actuator square assembly  being a second one over from the left, see Fig. 3 and Col. 1, lines 42 – 46, Col. 6, lines 34 – 40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the game board of Olkin et al. with the lift mechanism of Ortega for the purpose of independently adjusting the actuator square assemblies between the two upper and lower limits of movement. 
As per claim 3, Olkin et al. does not expressly discloses the tile has a substantially planar top surface and substantially planar side surfaces, and the top surface is shaped as one of a right triangle, an equilateral triangle, a triangle with two interior angles measuring 45 degrees, a square, a pentagon, a hexagon, a trapezoid, and a regular polygon.
However, Ortega teaches a game board, wherein the tile has a substantially planar top surface and substantially planar side surfaces, and the top surface is shaped as one of a right triangle, an equilateral triangle, a triangle with two interior angles measuring 45 degrees, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the game board of Olkin et al. with the movable tiles of Ortega for the purpose of independently adjusting the actuator square assemblies between the two upper and lower limits of movement. 
As per claim 4, Olkin et al. discloses the lift mechanism is a linear actuator (see [0075]).

Examiner’s Note
	The prior arts on record does not expressly disclose the lift mechanism including three lead screws arranged at a periphery of the tile, and a stepper motor functionally connected to the three lead screws via a belt, the lift mechanism including a scissor lift, a servo, and a spring, wherein the spring biases the scissor lift in one of the first position and the second position, the plurality of tiles is arranged such that when one or more tiles are raised adjacent to one or more tile that is lowered, the raised tiles define a wall and the lowered tiles defines a floor, sensors that sense movement of an object across the board, wherein the sensors relay data to the second processor and instructions stored in the second memory direct one or more of the plurality of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715